Exhibit 10.1

 

[g308331kg01i001.jpg]

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated as of January 1, 2005

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated as of January 1, 2005

 

 

 

Page

 

 

 

1.

Employment

1

 

 

 

2.

Term

1

 

 

 

3.

Offices and Duties

2

 

 

 

 

(a) Generally

2

 

(b) Place of Employment

2

 

 

 

4.

Salary and Annual Incentive Compensation

2

 

 

 

 

(a) Base Salary

3

 

(b) Annual Incentive Compensation

3

 

 

 

5.

Long-Term Compensation, Including Restricted Stock, Stock Options, and Benefits,
Deferred Compensation, and Expense Reimbursement

3

 

 

 

 

(a) Executive Compensation Plans

3

 

(b) Employee and Executive Benefit Plans

4

 

(c) Acceleration of Awards Upon a Change in Control

6

 

(d) Deferral of Compensation

6

 

(e) Reimbursement of Expenses

6

 

(f) Company Registration Obligations

6

 

(g) Limitations Under Code Section 409A

6

 

 

 

6.

Termination Due to Retirement, Death, or Disability

7

 

 

 

 

(a) Retirement

7

 

(b) Death

7

 

(c) Disability

8

 

(d) Other Terms of Payment Following Retirement, Death, or Disability

9

 

 

 

7.

Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

10

 

 

 

 

(a) Termination by the Company for Cause

10

 

(b) Termination by Executive Other Than For Good Reason

10

 

(c) Termination by the Company Without Cause Prior to a Change in Control

11

 

(d) Termination by Executive for Good Reason Prior to a Change in Control

13

 

(e) Termination by the Company Without Cause After a Change in Control

15

 

(f) Termination by Executive for Good Reason After a Change in Control

17

 

i

--------------------------------------------------------------------------------


 

 

(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments Under Section 409A

19

 

 

 

8.

Definitions Relating to Termination Events

21

 

 

 

 

(a) “Cause”

21

 

(b) “Change in Control”

21

 

(c) “Compensation Accrued at Termination”

22

 

(d) “Disability”

22

 

(e) “Good Reason”

22

 

(f) “Potential Change in Control”

24

 

(g) “Specified Employee”

24

 

 

 

9.

Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions

24

 

 

 

 

(a) Rabbi Trust Funded Upon Potential Change in Control

24

 

(b) Gross-up If Excise Tax Would Apply

25

 

 

 

10.

Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement

26

 

 

 

 

(a) Non-Competition

26

 

(b) Non-Disclosure; Ownership of Work

27

 

(c) Cooperation With Regard to Litigation

27

 

(d) Non-Disparagement

27

 

(e) Release of Employment Claims

27

 

(f) Forfeiture of Outstanding Options

28

 

(g) Survival

28

 

 

 

11.

Governing Law; Disputes; Arbitration

28

 

 

 

 

(a) Governing Law

28

 

(b) Reimbursement of Expenses in Enforcing Rights

29

 

(c) Arbitration

29

 

(d) Interest on Unpaid Amounts

29

 

 

 

12.

Miscellaneous

30

 

 

 

 

(a) Integration

30

 

(b) Successors; Transferability

30

 

(c) Beneficiaries

30

 

(d) Notices

30

 

(e) Reformation

31

 

(f) Headings

31

 

(g) No General Waivers

31

 

(h) No Obligation To Mitigate

31

 

(i) Offsets; Withholding

31

 

(j) Successors and Assigns

32

 

(k) Counterparts

32

 

(l) Due Authority and Execution

32

 

(m) Representations of Executive

32

 

 

 

13.

Indemnification

32

 

Attachment A

 

ii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated as of January 1, 2005

 

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company”), and David R. Carlucci (“Executive”), which was
first effective as of October 7, 2002 (the “Effective Date”) and thereafter
amended and restated effective as of December 3, 2002, January 1, 2005 and
February 16, 2006 and amended effective January 1, 2005 is hereby amended and
restated in its entirety effective as of January 1, 2005.

 

W I T N E S S E T H

 

WHEREAS, Executive has served as Chief Executive Officer and President of the
Company and Chairman of the Board (from April 1, 2006 onward);

 

WHEREAS, the Company desires to continue to employ Executive in such capacities
and Executive desires to continue such employment on the terms and conditions
herein set forth; and

 

WHEREAS, the Company and Executive desire to amend and restate the Agreement in
its entirety to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations
thereunder (the “Regulations”) and in certain other respects effective as of
January 1, 2005.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to employ Executive as its Chief Executive Officer and
President, and Executive hereby agrees to accept such employment during the Term
as defined in Section 2 (subject to Section 7(c) and 7(e)) and to serve in such
capacities from and after January 1, 2005, upon the terms and conditions set
forth in this Agreement. Prior to January 1, 2005, Executive served as Chief
Operating Officer of the Company, which office and title he relinquished with
his consent. Commencing April 1, 2006, Executive became Chairman of the Board,
Chief Executive Officer and President.

 

2.             Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on January 1, 2005 and ending on December 31, 2007 and any
period of extension thereof in accordance with this Section 2, except that the
Term will end at a date, prior to the end of such period or extension thereof,
specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2007 (extending the Term to December 31,
2008) and on each succeeding December 31 thereafter, unless either party shall
have served written notice in accordance with Section 12(d) upon the other party
on or within 90 days before the December 31 extension date electing not to
extend the Term further as of that December 31 extension date,

 

--------------------------------------------------------------------------------


 

in which case employment shall terminate on that December 31 and the Term shall
end at that date, subject to earlier termination of employment and earlier
termination of the Term in accordance with Section 6 or 7. The foregoing
notwithstanding, in the event there occurs a Potential Change in Control during
the period of 180 days prior to the December 31 on which the Term will terminate
as a result of notice given by Executive or the Company hereunder, the Term
shall be extended automatically at that December 31 until the day after the
earlier of (a) the date the Change in Control is consummated; or (b) the date
the Change in Control contemplated by such Potential Change in Control is fully
and finally abandoned. Any termination by the Company of Executive’s employment
without Cause (as defined in Section 8(a)) or any termination by Executive of
his employment for Good Reason (as defined in Section 8(e)(i) through (viii))
following the occurrence of such Potential Change in Control but prior to the
Change in Control contemplated by such Potential Change in Control shall be
deemed a termination by the Company without Cause within two years after a
Change in Control as set forth in Section 7(e) and a termination by Executive
for Good Reason within two years after a Change in Control as set forth in
Section 7(f), respectively, upon the occurrence of the Change in Control
contemplated by such Potential Change in Control and the compensation and
benefits payable pursuant to Sections 7(e) or 7(f), as the case may be, shall be
paid as provided therein as though Executive’s date of termination had occurred
immediately following such Change in Control; provided, however, that the
provisions of Sections 7(c) or 7(d), respectively, shall continue to apply in
the interim and there shall be no duplication of any compensation or benefits
theretofore paid or to be paid to Executive pursuant to Sections 7(c) or 7(d).

 

3.             Offices and Duties.

 

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) and 7(e):

 

(a)  Generally.    Executive shall serve as the Chief Executive Officer and
President of the Company, and from April 1, 2006 onward also as Chairman of the
Board of the Company, and shall be nominated and, if elected, shall serve as a
member of the Board of Directors of the Company (the “Board”) and, for so long
as he is serving on the Board, Executive agrees to serve as a member of any
Board committee if the Board shall elect Executive to such committee. In any and
all such capacities, Executive shall report only to the Board of Directors and,
on or before March 31, 2006, the Executive Chairman of the Board of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the chief executive officer and president and chairman of
the board (from April 1, 2006 onward) of a publicly held corporation of the
size, type, and nature of the Company as they may exist from time to time and
consistent with such position and status. Executive shall devote his full
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Chief Executive Officer, President and Chairman of
the Board (from April 1, 2006 onward) and for the businesses of the Company
without commitment to other business endeavors, except that Executive (i) may
make personal investments which are not in conflict with his duties to the
Company and manage personal and family financial and legal affairs, (ii) may
serve as a member of the board of directors of such companies as he is serving
on as of January 1, 2005, (iii) undertake public speaking engagements, and
(iv) serve as a director of (or similar position with) any other business or an
educational, charitable, community, civic, religious, or similar type of
organization, with the approval of the Board, so long as such activities (i.e.,
those listed in clauses (i) through (iv)) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.

 

(b)  Place of Employment.    Executive’s principal place of employment shall be
at the Company’s principal executive offices in Fairfield County, Connecticut.

 

4.             Salary and Annual Incentive Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

2

--------------------------------------------------------------------------------


 

(a)  Base Salary.    The Company will pay to Executive during the Term a base
salary at the annual rate of $825,000, payable commencing at April 1, 2006 in
accordance with the Company’s usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(d)). Executive’s
annual base salary shall be reviewed by the Human Resources Committee of the
Board (the Compensation and Benefits Committee before January 1, 2007) (the
“Committee”) as of April 1 of each year of the Term, beginning in 2006, and may
be increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, “Base Salary” means Executive’s
then-current base salary.

 

(b)  Annual Incentive Compensation.    The Company will pay to Executive during
the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual target incentive opportunity shall be not less than the greater of 100%
of Base Salary or the annual target incentive opportunity for the prior year for
achievement of target level performance, with the nature of the performance and
the levels of performance triggering payments of such annual target incentive
compensation for each year to be established after consultation with Executive
and communicated to Executive during the first quarter of such year by the
Committee. In addition, the Committee (or the Board) may determine, in its
discretion, to increase Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the applicable plan (except to the extent deferred under
Section 5(d)).

 

5.             Long-Term Compensation, Including Restricted Stock, Stock
Options, Benefits, Deferred Compensation, and Expense Reimbursement.

 

(a)  Executive Compensation Plans.    Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs and subject to the limitation specified
in Section 5(a)(iv) below; provided that for purposes of eligibility and benefit
participation levels under any such programs hereafter adopted that are not
tax-qualified or otherwise subject to nondiscrimination requirements under the
Code, Executive shall be given full service credit for service with IBM
Corporation (“Past Service Credit”) and, with respect to existing programs,
Executive will be entitled to Past Service Credit as provided in Section 5(b).

 

In furtherance of the foregoing:

 

(i)            Executive will continue to be eligible for awards of Restricted
Stock Units (“PERS”) under the Performance-Based Restricted Stock Program (the
“PBRSP”) which match the amount of annual incentive compensation earned under
Section 4(b); provided, however, that the Company may replace the PBRSP with a
different long-term incentive program providing an incentive opportunity
determined by the Committee to be reasonably comparable to that under the PBRSP.

 

(ii)           The Company shall grant Executive, as of January 1, 2005, 38,000
Restricted Stock Units (“RSUs”) pursuant to and subject to the terms of the
Company’s Amended and Restated 1998 Stock Incentive Plan (“1998 Plan”) (the
“Promotion RSU Grant”). The Promotion RSU Grant shall vest as to one-third of
the RSUs on each of the first three anniversaries of the date of grant (subject
to accelerated vesting in accordance with other provisions of this Agreement).
Other terms of the RSUs shall be governed by the 1998 Plan and the agreement
under the 1998 Plan setting forth the terms of the RSUs.

 

3

--------------------------------------------------------------------------------


 

(iii)          The Company shall grant to Executive as of January 1, 2005 stock
options (the “Promotion Options”) to acquire 115,000 common shares of the
Company, par value $.01 per share (the “Company Common Stock”). The Promotion
Options shall be granted under the 1998 Plan, shall have an exercise price per
share equal to the Fair Market Value (as defined in the 1998 Plan) of the
Company Common Stock on the date of grant, shall vest and become fully
exercisable as to one-third of the underlying shares on each of the first three
anniversaries of the date of grant (subject to accelerated vesting in accordance
with other provisions of this Agreement) and shall provide for an exercise
period equal to (x) the remaining option term of ten years from date of grant
for so long as Executive remains employed, (y) upon Executive’s termination of
employment by the Company without Cause or by Executive for Good Reason, the
shorter of the remaining option term or three years from date of termination,
and (z), upon other terminations of Executive’s employment, in accordance with
the terms of this Agreement and otherwise in accordance with the customary terms
of options under the 1998 Plan.

 

(iv)          Other provisions of this Section 5 notwithstanding, Executive
agrees that no stock options (or any long-term equity award that replaces
options) will be granted to Executive for the 2005 award cycle.

 

(b)  Employee and Executive Benefit Plans.    Executive shall be entitled during
the Term to participate, without discrimination or duplication, in all employee
and executive benefit plans and programs of the Company, as presently in effect
or as they may be modified or added to by the Company from time to time, to the
extent such plans are available to other senior executives or employees of the
Company, subject to the eligibility and other requirements of such plans and
programs, including without limitation plans providing pensions, supplemental
pensions, supplemental and other retirement benefits, medical insurance, life
insurance, disability insurance, and accidental death or dismemberment
insurance, as well as savings, profit-sharing, and stock ownership plans,
provided that such benefit plans and programs, in the aggregate, shall provide
Executive with benefits and compensation substantially no less favorable than
those provided by the Company to Executive under such plans and programs as in
effect on the Effective Date. Additionally, Executive shall be eligible to
participate in and receive benefits under the Company’s Employee Protection
Plan, and Executive shall be eligible to receive or participate in perquisites
under policies implemented by the Board and the Committee.

 

In furtherance of and not in limitation of the foregoing, during the Term:

 

(i)            Executive will participate as Chief Executive Officer and
President and Chairman of the Board (from April 1, 2006 onward) in all executive
and employee vacation and time-off programs; provided that Executive shall be
entitled to a minimum of 25 vacation days annually; and

 

(ii)           Executive will be entitled to retirement benefits substantially
in accordance with the IMS Health Incorporated Supplemental Executive Retirement
Plan (the “SERP”), as in effect on the Effective Date; provided, however, that,
the provisions of the SERP notwithstanding, (A) for vesting purposes under the
SERP (except for the Vested Special Benefit specified below, Executive shall be
credited with 26 years of “Service,” based on his prior employment with IBM
Corporation; (B) in place of the annual benefit formula in Section 3.1(b)(i) and
3.2(b)(i) of the SERP, Executive’s Retirement Benefit or Deferred Vested Benefit
shall be calculated as “8% of his Average Final Compensation multiplied by the
number of his years of Service not in excess of five years, plus 1.675% of such
Average Final Compensation plus the Vested Special Benefit (defined below)
multiplied by the number of his years of Service (including fractional portions
thereof) over five through the date on which the aggregate Retirement Benefit or
Deferred Vested Benefit equals 60% (60% represents the maximum authorized level
of this Benefit)”; (C),

 

4

--------------------------------------------------------------------------------


 

in addition to the offsets specified in subsections (ii) and (iii) of
Section 3.1(b) and 3.2(b) of the SERP, the Retirement Benefit or Deferred Vested
Benefit payable under the SERP shall be reduced by an annual life annuity
benefit of $96,327.24; and (D), solely with respect to Executive,
Section 3.1(b) and 3.2(b) of the SERP are modified to include the following:
“The ‘Vested Special Benefit’ will be a percentage of Average Final Compensation
accruing at the rate of 1.825% for each of Executive’s years of service in
excess of five (the ‘Special Benefit’), subject to a vesting requirement under
which one-sixth of the aggregate then accrued Special Benefit will be vested and
constitute the Vested Special Benefit on and after December 16, 2008, two-sixths
of the then accrued Special Benefit (including the previously vested portion)
will be vested and constitute the Vested Special Benefit on and after
December 16, 2009, and a similar calculation will be made as of December 16 of
each of the years from 2010 through 2013 (three-sixths, four-sixths, five-sixths
and 100%, respectively) if and to the extent Executive has remained employed
through the applicable vesting date, provided that such vesting will accelerate
in the event of a termination of employment of Executive governed by
Section 6(b) or (c) or Section 7(c), (d), (e) or (f) of his Employment Agreement
(but no accelerated vesting will apply upon a Retirement under Section 6(a),
termination not for Cause under Section 7(a), or termination by Executive other
than for Good Reason under Section 7(b) of the Employment Agreement), and
provided further that, at any given date between two vesting dates, accruals
under this clause (D) since the earlier vesting date will be included in
calculating the Vested Special Benefit as of the given date.”  Other provisions
of this Agreement notwithstanding, acceleration of vesting of the Vested Special
Benefit shall be governed solely by clause (D) above.

 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)), the following benefits shall be made available to Executive after
the Term:

 

If Executive is eligible upon termination of employment for retiree coverage
under the Company’s Health Plan (the “Health Plan”), Executive shall receive
cash payments equal on an after-tax basis to the cost for retiree coverage under
the Health Plan for Executive, his spouse and eligible dependents, with such
payments to be made by the Company to Executive on a monthly basis for so long
as he shall be eligible for retiree coverage under the Health Plan and in
accordance with Section 7(g) of this Agreement. If or when Executive is not
eligible for retiree coverage under the Health Plan (and eligibility for COBRA
continuation coverage only shall not be considered eligibility for retiree
coverage under the Health Plan under this Agreement), Executive shall instead
receive cash payments equal on an after-tax basis to the value of the retiree
coverage that Executive would have received under the Health Plan had Executive,
his spouse and eligible dependents qualified for full retiree coverage under the
Health Plan, with such payments to be made by the Company to Executive on a
monthly basis for life and in accordance with Section 7(g) of this Agreement (it
being understood that the Company payments to Executive attributable to this
retiree coverage will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such coverage independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of retiree
coverage under the Health Plan, but shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating). If
Executive is eligible upon termination of employment for COBRA continuation
coverage under the Health Plan and elects such coverage, Executive shall receive
cash payments equal on an after-tax basis to the full monthly premium cost to
Executive to purchase such COBRA continuation coverage for Executive, his spouse
and eligible dependents, with such payments to be made by the Company to
Executive on a monthly basis for the duration of Executive’s COBRA continuation
period and in accordance with Section 7(g) of this Agreement, which payments
shall be made in lieu of any payments provided hereinabove that would otherwise
be made during the COBRA continuation period so that there is no duplication of
payments during the COBRA continuation period.

 

5

--------------------------------------------------------------------------------


 

(c)  Acceleration of Awards Upon a Change in Control.    In the event of a
Change in Control (as defined in Section 8(b)), all outstanding stock options,
restricted stock units, stock appreciation rights, restricted stock, and other
equity-based awards then held by Executive shall become vested, and in the case
of options and stock appreciation rights, exercisable.  In the event that any
such vested equity-based award that is subject to Section 409A of the Code
cannot be paid to Executive upon such Change in Control because such Change in
Control does not qualify as a change in control within the meaning provided by
Section 1.409A-3(i)(5) of the Regulations, Executive shall have the right to
elect to denominate such award in cash both at the time of the Change in Control
(as defined in Section 8(b) of this Agreement) and again upon termination of
employment following the Change in Control.  If Executive elects to denominate
such award in cash, the Company will adjust the cash payment to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which the award was denominated in cash (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days from and including the date on
which the award was denominated in cash until and including the date of payment
of such award to Executive and the denominator of which is 365 and pay such
adjusted amount.

 

(d)  Deferral of Compensation.    If the Company has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the Company which provides
benefits based on the level of salary, annual incentive, or other compensation
of Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentive, or other compensation prior to any reduction
for voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company, but shall not treat any payout or
settlement under such a deferral or similar contributory plan or program to be
additional salary, annual incentive, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.

 

(e)  Reimbursement of Expenses.   The Company will reimburse Executive for all
reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time and the
provisions of Section 7(g) of this Agreement.  If Executive becomes subject to
Federal, state or local income tax on any such reimbursement, such taxable
reimbursement shall be made on a fully grossed-up and after-tax basis so that
Executive is held economically harmless.

 

(f)  Company Registration Obligations.    The Company will use its best efforts
to file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

 

(g)  Limitations Under Code Section 409A.   Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Company will adjust the payment to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The Company will pay the adjusted payment
at the beginning of the seventh month following Executive’s termination of
employment. 

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if calculation of the amounts payable by such
payment date is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations. In
the event of Executive’s death during such six-month period, payment will be
made in the payroll period next following the payroll period in which
Executive’s death occurs.

 

6.             Termination Due to Retirement, Death, or Disability.

 

(a)  Retirement.    Executive may elect to terminate employment hereunder by
retirement at or after age 60 or at such earlier age as may be approved by the
Board (in either case, “Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Retirement, and the Company will pay Executive
at the time specified in Section 6(d), and Executive will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to annual incentive compensation that would have become payable in
cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted (subject to Section 10(f) hereof);
and

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement.

 

(b)  Death.    In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive’s beneficiary or estate at the time specified
in Section 6(d), and Executive’s beneficiary or estate will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s death occurred, a lump sum amount
equal to the annual incentive compensation that would have become payable in
cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for that year if his employment had

 

7

--------------------------------------------------------------------------------


 

not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year and paid at the
time specified in the applicable plan), multiplied by a fraction the numerator
of which is the number of days Executive was employed in the year of his death
and the denominator of which is the total number of days in the year of death;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at death and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted; and

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement.

 

(c)  Disability.    The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive
at the time specified in Section 6(d), and Executive will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the annual incentive compensation that would have become payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted, as modified by this Agreement;

 

(iv)          The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 6(c)(ii) above and such PERS awards together with all previously
granted and outstanding PERS awards, restricted stock, restricted stock units,
deferred stock awards and other long-term incentive awards (to the extent then
or previously earned, or earned as a result of this Section) shall become fully
vested and non-forfeitable at the date of such termination, and, in other
respects, such awards

 

8

--------------------------------------------------------------------------------


 

shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;

 

(v)           Disability benefits shall be payable in accordance with the
Company’s plans, programs and policies (including the SERP) as modified by this
Agreement, and all deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, provided that, if
the Company’s payment obligation pursuant to Section 7(c)(ii) hereof (the
“Section 7(c)(ii) Payment,” determined as though Executive’s termination of
employment had been treated as a termination by the Company without Cause) would
have been greater than the aggregate Disability benefits due Executive pursuant
to this Section 6(c)(v) for the first 24 months following his termination due to
Disability, Executive shall be entitled to a lump sum payment upon Executive’s
termination due to Disability equal to the difference between the
Section 7(c)(ii) Payment and the aggregate Disability benefits due Executive
pursuant to this Section 6(c)(v) for the first 24 months following his
termination due to Disability;

 

(vi)          Executive shall continue to participate for the remainder of his
life in those employee and executive benefit plans and programs under
Section 5(b) in which Executive was participating immediately prior to
termination to the extent such plans and programs provide medical benefits and
shall continue to participate until the later of Executive’s attainment of age
65 and the date participation is generally available to employees in those
employee and executive benefit plans and programs under Section 5(b) in which
Executive was participating immediately prior to termination to the extent such
plans and programs provide disability benefits and shall continue to participate
until age 65 in such plans and programs to the extent they provide life
insurance benefits, provided the terms of all such plans and programs allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period.   For so long as Executive shall
participate in the Company plans and programs referred to in this
Section 6(c)(vi), Executive shall receive cash payments equal on an after-tax
basis to his cost for participating in such plans and programs, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 6(c)(vi) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 6(c)(vi) that Executive would have received
under such plans or programs had Executive continued to be employed for the
remainder of his life in the case of medical benefits and until the later of age
65 and the date participation is generally available to employees in the case of
plans and programs which provide disability benefits and until age 65 in the
case of plans and programs which provide life insurance benefits, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement (it being understood that the
Company payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 6(c)(vi).

 

(d)  Other Terms of Payment Following Retirement, Death, or
Disability.   Nothing in this Section 6 shall limit the benefits payable or
provided in the event Executive’s employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to the Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the

 

9

--------------------------------------------------------------------------------


 

case of annual incentives in lieu of which amounts are paid hereunder),
including plans and programs adopted after the date of this Agreement.  Amounts
payable under this Section 6 following Executive’s termination of employment,
other than those expressly payable following determination of performance for
the year of termination for purposes of annual incentive compensation or
otherwise payable on a deferred basis, will be paid in the payroll period next
following the payroll period in which termination of employment occurs; subject,
however, to the provisions of Section 7(g) of this Agreement relating to the
six-month delay in payment of certain benefits to Specified Employees as
required by Section 409A of the Code. Any payment or reimbursement due within
such six-month period shall be delayed to the end of such six-month period as
required by Section 7(g). The Company will adjust the payment or reimbursement
to reflect the deferred payment date by multiplying the payment by the product
of the six-month CMT Treasury Bill annualized yield rate as published by the
U.S. Treasury for the date on which such payment or reimbursement would have
been made but for the delay (or the most appropriate surrogate for such rate if
such rate is not available) multiplied by a fraction, the numerator of which is
the number of days by which such payment or reimbursement was delayed and the
denominator of which is 365. In the event of a reimbursement that is required by
other terms of this Agreement to be made on an after-tax basis which is subject
to the six-month delay in payment as described in Section 7(g) of this
Agreement, the reimbursement as adjusted in accordance with this Section 6(d) to
reflect the deferred payment date shall be paid to Executive on an after-tax and
fully grossed-up basis so that Executive is held economically harmless. The
Company will pay the adjusted payment or reimbursement at the beginning of the
seventh month following Executive’s termination of employment.  Notwithstanding
the foregoing, if calculation of the amounts payable by such payment date is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.

 

7.             Termination of Employment For Reasons Other Than Retirement,
Death, or Disability.

 

(a)  Termination by the Company for Cause.    The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(a)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease, and the Company will pay Executive
at the time specified in Section 7(g), and Executive will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted, as modified by this Agreement; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement.

 

(b)  Termination by Executive Other Than For Good Reason.    Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time. An election by Executive not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to, and there exists Good Reason at, such date of expiration. At
the time Executive’s employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under

 

10

--------------------------------------------------------------------------------


 

Sections 1 through 5 of this Agreement will immediately cease, and the Company
will pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement.

 

(c)  Termination by the Company Without Cause Prior to a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, if at the date of termination no Change in Control has occurred
or such date of termination is at least two years after the most recent Change
in Control, upon at least 90 days’ written notice to Executive. The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day period, if so specified by the Company in the
written notice, provided that Executive shall be treated as an employee of the
Company (without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 90-day period. An election by the Company not to extend the
Term pursuant to Section 2 hereof shall be deemed to be a termination of
Executive’s employment by the Company without Cause at the date of expiration of
the Term and shall be subject to this Section 7(c) if at the date of such
termination no Change in Control has occurred or such date of termination is at
least two years after the most recent Change in Control; provided, however,
that, if Executive has attained age 65 at such date of termination, such
termination shall be deemed a Retirement of Executive. At the time Executive’s
employment is terminated by the Company (i.e., at the expiration of such notice
period), the Term will terminate, all remaining obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except as expressly provided below), and the Company will pay Executive at the
time specified in Section 7(g), and Executive will be entitled to receive, the
following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to two times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) the Executive’s annual incentive compensation that became
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the latest year preceding the year of termination
based on performance actually achieved in that latest year (the sum of (A) and
(B) being herein referred to as the “Cash Compensation”) . The amount determined
to be payable under this Section 7(c)(ii) shall be paid in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the annual target incentive compensation potentially payable in
cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

11

--------------------------------------------------------------------------------


 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options and stock appreciation rights were
granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(c)(iii) above and such PERS awards together with all previously
granted and outstanding PERS awards, restricted stock, restricted stock units,
deferred stock awards and other long-term incentive awards (to the extent then
or previously earned, or earned as a result of this Section) shall become fully
vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement; and

 

(vii)         For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(c)(vii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(c)(vii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(c)(vii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such benefits independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of an
employee’s coverage under any such medical, disability or life benefits plan,
but shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating). Notwithstanding the foregoing,
Executive must continue to satisfy

 

12

--------------------------------------------------------------------------------


 

the conditions set forth in Section 10 in order to continue receiving the
benefits provided under this Section 7(c)(vii).  Executive agrees to promptly
notify the Company of any employment or other arrangement by which Executive
provides services during the benefits-continuation period and of the nature and
extent of benefits for which Executive becomes eligible during such period which
would reduce or terminate benefits under this Section 7(c)(vii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(c)(vii) if the Company had received
adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(c)(vii) shall alter any right Executive may
have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

(d)    Termination by Executive for Good Reason Prior to a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
prior to a Change in Control or after the second anniversary of the most recent
Change in Control, upon 90 days’ written notice to the Company; provided,
however, that, if the Company has corrected the basis for such Good Reason
within 30 days after receipt of such notice, Executive may not terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 of this Agreement will immediately cease (except as expressly
provided below), and the Company will pay Executive at the time specified in
Section 7(g), and Executive will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to two times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) Executive’s annual incentive compensation that became payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year (the sum of (A) and (B) being
herein referred to as the “Cash Compensation”). The amount determined to be
payable under this Section 7(d)(ii) shall be paid in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements

 

13

--------------------------------------------------------------------------------


 

and other documents pursuant to which such options and stock appreciation rights
were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(d)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral and all rights
under the SERP and any other benefit plan shall be governed by such plan, as
modified by this Agreement; and

 

(vii)         For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(d)(vii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(d)(vii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(d)(vii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such benefits independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of an
employee’s coverage under any such medical, disability or life benefits plan,
but shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating).Notwithstanding the foregoing,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this Section 7(d)(vii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(vii); and the Company shall be entitled to
recover from Executive any

 

14

--------------------------------------------------------------------------------


 

payments and the fair market value of benefits previously made or provided to
Executive hereunder which would not have been paid under this
Section 7(d)(vii) if the Company had received adequate prior notice as required
by this sentence.  Notwithstanding the foregoing, nothing in this
Section 7(d)(vii) shall alter any right Executive may have to participate in any
Company medical, disability or life insurance benefits plan or program that
covers former employees of the Company in accordance with the generally
applicable terms of such plan or program nor shall it alter Executive’s right to
health coverage as provided by Section 5(b) of this Agreement.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)    Termination by the Company Without Cause After a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, simultaneously with or within two years after a Change in
Control, upon at least 90 days’ written notice to Executive. The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an employee of
the Company (without any assigned duties) for all other purposes of this
Agreement, including for purposes of Sections 4 and 5, from such specified date
until the expiration of such 90-day period. An election by the Company not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of Executive’s employment by the Company without Cause at the date of expiration
of the Term and shall be subject to this Section 7(e) if the date of such
termination coincides with or is within two years after a Change in Control;
provided, however, that, if Executive has attained age 65 at such date of
termination, such termination shall be deemed a Retirement of Executive. At the
time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) Executive’s annual incentive compensation that became payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(e)(ii) shall be paid by the Company in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

15

--------------------------------------------------------------------------------


 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options or stock
appreciation rights granted on or after the Effective Date shall remain
outstanding and exercisable until the stated expiration date of the option or
stock appreciation right as though Executive’s employment did not terminate,
and, in other respects, such options and stock appreciation rights shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options and stock appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(e)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement, except that, the
provisions of the SERP notwithstanding, the term “Average Final Compensation” as
used in the SERP shall mean the greater of (A) Average Final Compensation as
defined in the SERP or (B) $1,650,000; and

 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this Section 7(e)(viii), Executive shall receive cash
payments equal on an after-tax basis to his cost for participating in such plans
and programs, with such payments to be made by the Company to Executive on a
monthly basis and in accordance with Section 7(g) of this Agreement.  If or when
the terms of the Company plans and programs referred to in this
Section 7(e)(viii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(e)(viii) that
Executive would have received under such plans or programs had Executive
continued to be employed during such period, with such payments to be made by
the Company to Executive on a monthly basis during such period and in accordance
with Section 7(g) of this Agreement (it being understood that the Company
payments to Executive attributable to these benefits will be

 

16

--------------------------------------------------------------------------------


 

equal on an after-tax basis to the full monthly premium cost to Executive to
purchase such benefits independently, and shall not be limited to the value of
the Company contribution, if any, to the cost of an employee’s coverage under
any such medical, disability or life benefits plan, but shall not exceed the
highest risk premium charged by a carrier having an investment grade or better
credit rating). Notwithstanding the foregoing, Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(e)(viii).  Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(e)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(e)(viii) if the Company had
received adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(e)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

(f)    Termination by Executive for Good Reason After a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within two years after a Change in Control, upon 90 days’
written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void. At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) Executive’s annual incentive compensation that became payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(f)(ii) shall be paid in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such

 

17

--------------------------------------------------------------------------------


 

termination, and any such options or stock appreciation rights granted on or
after the Effective Date shall remain outstanding and exercisable until the
stated expiration date of the option or stock appreciation right as though
Executive’s employment did not terminate, and, in other respects, such options
and stock appreciation rights shall be governed by the plans and programs and
the agreements and other documents pursuant to which such options and stock
appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(f)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement, except that, the
provisions of the SERP notwithstanding, the term “Average Final Compensation” as
used in the SERP shall mean the greater of (A) Average Final Compensation as
defined in the SERP or (B) $1,650,000; and

 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this Section 7(f)(viii), Executive shall receive cash
payments equal on an after-tax basis to his cost for participating in such plans
and programs, with such payments to be made by the Company to Executive on a
monthly basis and in accordance with Section 7(g) of this Agreement.  If or when
the terms of the Company plans and programs referred to in this
Section 7(f)(viii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(f)(viii) that
Executive would have received under such plans or programs had Executive
continued to be employed during such period, with such payments to be made by
the Company to Executive on a monthly basis during such period and in accordance
with Section 7(g) of this Agreement (it being understood that the Company
payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company

 

18

--------------------------------------------------------------------------------


 

contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(f)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(f)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(f)(viii) if the Company had received
adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(f)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or
benefits was the basis for Executive’s termination for Good Reason or would
otherwise constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(f).

 

(g)         Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A.

 

(i) Whether a termination is deemed to be at or within two years after a Change
in Control for purposes of Sections 7(c), (d), (e), or (f) is determined at the
date of termination, regardless of whether the Change in Control had occurred at
the time a notice of termination was given.  In the event Executive’s employment
terminates for any reason set forth in Section 7(b) through (f), Executive will
be entitled to the benefit of any terms of plans or agreements applicable to
Executive which are more favorable than those specified in this Section 7
(except in the case of annual incentives in lieu of which amounts are paid
hereunder).

 

(ii) Amounts payable under this Section 7 following Executive’s termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Section 7.

 

(iii) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

19

--------------------------------------------------------------------------------


 

In addition, with respect to any reimbursement made under Sections 5(b),
6(c)(vi), 7(c)(vii), 7(d)(vii), 7(e)(viii) and 7(f)(viii) for expenses for
medical coverage purchased by Executive, any such reimbursements made during the
period of time Executive would be entitled (or would, but for such
reimbursement, be entitled) to continuation coverage under the Company Health
Plan pursuant to COBRA if Executive had elected such coverage and paid the
applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Regulations.

 

(iv) Executive’s right to reimbursements under this Agreement shall be treated
as a right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of
the Regulations.

 

(v) It is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon termination of Executive’s employment which are
subject to Section 409A of the Code shall be delayed for six months following
such termination of employment if Executive is a Specified Employee as defined
in Section 8(g) on the date of his termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 7(g) to reflect
the deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Company
will pay the adjusted payment or reimbursement at the beginning of the seventh
month following Executive’s termination of employment. Notwithstanding the
foregoing, if calculation of the amounts payable by any payment date specified
in this Section 7(g) is not administratively practicable due to events beyond
the control of Executive (or Executive’s beneficiary or estate) and for reasons
that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations thereunder.  In the event of Executive’s death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which Executive’s death occurs.

 

(vii) Any payments to Executive in accordance with Sections 7(c) or 7(d) of this
Agreement following the occurrence of a Potential Change in Control but prior to
the Change in Control contemplated by such Potential Change in Control and any
remaining payments to Executive in accordance with Sections 7(e) or 7(f) of this
Agreement, respectively, following such Change in Control which are made as a
result of the last sentence of Section 2 of this Agreement shall be deemed a
single payment made upon Executive’s termination of employment for purposes of
compliance with the permissible payment rules of Treasury Regulations
Section 1.409A-3, but if such payments shall not qualify as a single payment
made upon Executive’s termination of employment under the permissible payment
rules of Treasury Regulations Section 1.409A-3, then the payments to be made
under Sections 7(e) or 7(f) of this Agreement shall be made upon the earlier of
a change in control of the Company within the meaning provided by Treasury
Regulations Section 1.409A-3(i)(5) or 12 months after Executive’s termination of
employment.

 

20

--------------------------------------------------------------------------------


 

8.             Definitions Relating to Termination Events.

 

(a)    “Cause”.    For purposes of this Agreement, “Cause” shall mean
Executive’s

 

(i)            willful and continued failure to substantially perform his duties
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness or Disability or any failure after the issuance of a notice of
termination by Executive for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties hereunder and
the demonstrable and material damage caused thereby; or

 

(ii)           the willful engaging by Executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)    “Change in Control”.    For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

 

(i)            any “Person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then-outstanding securities;

 

(ii)           during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (8)(b)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

21

--------------------------------------------------------------------------------


 

(iii)          the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity;

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

 

(c)    “Compensation Accrued at Termination”.    For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

(i)            The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or Section 7(g), as the case may be;

 

(ii)           All earned and unpaid and/or vested, nonforfeitable amounts owing
or accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 4(b) and 5(a) and 5(b) hereof (including the guaranteed bonus and
any earned and vested annual incentive compensation and long-term incentive
award) in which Executive theretofore participated, payable in accordance with
the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and

 

(iii)          Reasonable business expenses and disbursements incurred by
Executive prior to Executive’s termination of employment, to be reimbursed to
Executive, as authorized under Section 5(f), in accordance the Company’s
reimbursement policies as in effect at the date of such termination, payable in
a lump sum in accordance with Section 7(g) with such reimbursements to be made
on a fully grossed-up and after-tax basis if Executive is subject to Federal,
state or local income tax on such reimbursements so that Executive is held
economically harmless.

 

(d)    “Disability”.    For purposes of this Agreement, “Disability” means that
Executive has been determined to be disabled in accordance with the Company’s
long-term disability plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months and Executive has
received at least three months of benefits under the Company’s short-term
disability and/or the long-term disability plan.

 

(e)    “Good Reason”.    For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Company within a period not to exceed 90 days of the
initial existence of such circumstance(s) and the Company shall not have
remedied such circumstance(s) within 30 days after receipt of such notice:

 

22

--------------------------------------------------------------------------------


 

(i)            the assignment to Executive of duties materially inconsistent
with Executive’s position and status hereunder, or an alteration, materially
adverse to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (e)(i) if (A) Executive shall be required to
report to and take direction from any person or body other than the Board of
Directors and, on or before March 31, 2006, the Executive Chairman of the Board
or (B) Executive shall be removed from the Board, from the office of Chairman of
the Board, or from any Board committee on which Executive has served during the
Term, or there occurs any failure of Executive to be nominated, elected,
reappointed or reelected as a member of the Board, as Chairman of the Board, or
as a member of any Board committee on which he has served during the Term,
including a failure of the Board or stockholders to take such actions
(notwithstanding their legal right to do so); except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;

 

(ii)           (A) a material reduction by the Company in Executive’s Base
Salary, (B) the setting of Executive’s annual target incentive opportunity or
payment of earned annual incentive in amounts materially less than specified
under or otherwise not in material conformity with Section 4 hereof, (C) a
material change in compensation or benefits not in material conformity with
Section 5, or (D) a material reduction, after a Change in Control, in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company;

 

(iii)          the relocation of the principal place of Executive’s employment
not in material conformity with Section 3(b) hereof; for this purpose, required
travel on the Company’s business will not constitute a relocation so long as the
extent of such travel is substantially consistent with Executive’s customary
business travel obligations in periods prior to the Effective Date;

 

(iv)          the failure by the Company to pay to Executive any material
portion of Executive’s compensation or to pay to Executive any material portion
of an installment of deferred compensation under any deferred compensation
program of the Company within a reasonable time after such compensation is due;

 

(v)           the failure by the Company to continue in effect any material
compensation or benefit plan in which Executive participated immediately prior
to a Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of compensation or benefits provided and the level of
Executive’s participation relative to other participants, as existed at the time
of the Change in Control;

 

(vi)          the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

 

23

--------------------------------------------------------------------------------


 

(vii)         any election by the Company not to extend the Term of this
Agreement at the next possible extension date under Section 2 hereof, unless
Executive will have attained age 65 at or before such extension date; or

 

(viii)        any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement;

 

provided, however, that a forfeiture under Section 10(f) shall not constitute
“Good Reason.”  Notwithstanding the foregoing, if Executive terminates his
employment after a Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control, a determination as to
whether Executive will be deemed to have terminated his employment for Good
Reason upon such Change in Control as provided in Section 2 of this Agreement
will be made by substituting “Potential Change in Control” for “Change in
Control” each place it appears in Sections 8(e)(ii) and (v) above.

 

(f)    “Potential Change in Control”.    For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)            the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(ii)           any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

 

(iii)          the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

 

(g)     “Specified Employee”.     For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Company, at a time when any stock of the
Company is publicly traded on an established securities market or otherwise, who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j).  In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

9.             Rabbi Trust Obligation Upon Potential Change in Control; Excise
Tax-Related Provisions.

 

(a)    Rabbi Trust Funded Upon Potential Change in Control.    In the event of a
Potential Change in Control or Change in Control, the Company shall, not later
than 15 days thereafter, have established one or more rabbi trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential obligations of the Company that would arise assuming consummation of a
Change in Control, or has arisen in the case of an actual Change in Control, and
a subsequent termination of Executive’s employment under Section 7(e) or 7(f) ),
and potential obligations under the last sentence of Section 2 of this
Agreement.  Such rabbi trust(s) shall be irrevocable and shall provide that the
Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which

 

24

--------------------------------------------------------------------------------


 

potentially could arise hereunder have been settled and paid in full, subject
only to the claims of creditors of the Company in the event of insolvency or
bankruptcy of the Company; provided, however, that if no Change in Control has
occurred within two years after such Potential Change in Control, such rabbi
trust(s) shall at the end of such two-year period become revocable and may
thereafter be revoked by the Company.

 

(b)    Gross-up If Excise Tax Would Apply.    In the event Executive becomes
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in ownership or control (whether or not such amounts are
payable pursuant to this Agreement) (the “Change in Control Payments”), if any
of such Change in Control Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to Executive at the time
specified in Section 9(b)(iii) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax and Excise Tax upon the payments provided for by
Section 9(b), shall be equal to the Total Payments.

 

(i)            For purposes of determining whether any of the Change in Control
Payments will be subject to the Excise Tax and the amount of such Excise Tax:

 

(A)          any payments or benefits received or to be received by Executive in
connection with a Change in Control or other change in ownership or control or
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (which, together with the Change in Control
Payments, constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of
nationally-recognized tax counsel selected by Executive such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

(B)           the amount of the Total Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (x) the total amount of the
Total Payments and (y) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

 

(C)           the value of any non-cash benefits or any deferred payments or
benefit shall be determined by a nationally-recognized accounting firm selected
by Executive in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

 

(ii)           For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could actually be obtained from
deduction of such state and local taxes by Executive.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account and paid to Executive hereunder, Executive shall file for a refund of
such excess Excise Tax.  Executive shall repay to the Company the excess Excise
Tax amount actually refunded to Executive by the Internal Revenue Service within
ten business days after the later of (A) 

 

25

--------------------------------------------------------------------------------


 

the date that the Internal Revenue Service makes a final determination (within
the meaning of Section 1313 of the Code) that an overpayment of such Excise Tax
was made (and including a final determination of the amount thereof) and (B) the
actual receipt of the refund check from the Internal Revenue Service for the
amount of such overpayment of Excise Tax by Executive; provided, however, if no
refund shall be due to Executive because such overpayment of the Excise Tax has
been applied to satisfy Executive’s other tax liabilities, Executive shall
notify the Company of such application of the overpayment to Executive’s other
tax liabilities and shall pay to the Company within ten business days after such
application of the overpayment to Executive’s other tax liabilities the amount
of the Excise Tax that would otherwise have been refunded. In the event that the
Excise Tax is determined to exceed the amount taken into account and paid
hereunder, the Company shall make an additional Gross-Up Payment in respect of
such excess within ten business days after the time that the amount of such
excess is determined but in no event later than 30 days after the Change in
Control.  In no event shall any Gross-Up Payment be made under this
Section 9(b) later than the last day of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the Excise Tax.  Anything in
this Section 9(b) to the contrary notwithstanding, any Gross-Up Payment to be
made hereunder shall be subject to such delay in payment as may apply under
Section 7(g) of this Agreement (including but not limited to Section 7(g)(vi))
in the event that such payment is made in connection with Executive’s
termination of employment and is subject to Section 409A of the Code.

 

(iii)          The Gross-Up Payment provided for in this Section 9(b) shall be
made at the same time as any payments giving rise to an Excise Tax are made;
provided, however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as the payments giving rise to an Excise Tax are
made, the Company shall pay to Executive at the time the payments giving rise to
an Excise Tax are made an estimate, as determined in good faith by the Company
pursuant to Section 9(b)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 9(b)(ii) above.  Executive’s right to payments under this
Section 9(b) shall be treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.

 

(iv)          All determinations under this Section 9(b) shall be made by the
Company at its expense using a nationally recognized public accounting firm
selected by Executive, and such determination shall be binding upon Executive
and the Company.

 

10.           Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.

 

(a)    Non-Competition.    Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive’s employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted;
(ii) induce any customers of the Company or any of its affiliates with whom
Executive has had contacts or relationships, directly or indirectly, during and
within the scope of his employment with the Company or any of its affiliates, to
curtail or cancel their business with the Company or any such affiliate;
(iii) induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (iv) solicit, hire or retain as an
employee or independent contractor, or assist any third party in the
solicitation, hire, or retention as an employee or independent contractor, any
person who during the previous 12 months was an employee of the Company or any

 

26

--------------------------------------------------------------------------------


 

affiliate; provided, however, that the limitation contained in clause (i) above
shall not apply if Executive’s employment is terminated as a result of a
termination by the Company without Cause within two years following a Change in
Control or is terminated by Executive for Good Reason within two years following
a Change in Control; and provided further, that activities engaged in by or on
behalf of the Company are not restricted by this covenant. The provisions of
subparagraphs (i), (ii), (iii), and (iv) above are separate and distinct
commitments independent of each of the other subparagraphs. It is agreed that
the ownership of not more than one percent of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with clause
(i) of this Section 10(a).

 

(b)    Non-Disclosure; Ownership of Work.    Executive shall not, at any time
during the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

(c)    Cooperation With Regard to Litigation.    Executive agrees to cooperate
with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis
each calendar quarter, for all expenses actually incurred in connection with his
provision of testimony or assistance in accordance with the provisions of
Section 7(g) of this Agreement but not later than the last day of the year in
which the expense was incurred.

 

(d)    Non-Disparagement.    Executive shall not, at any time during the Term
and thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall Executive’s successor in office
make any such statements or representations regarding Executive. Notwithstanding
the foregoing, nothing in this Agreement shall preclude Executive or his
successor from making truthful statements that are required by applicable law,
regulation or legal process.

 

(e)    Release of Employment Claims.    Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination), that he will execute
a general release agreement, in substantially the form set forth in Attachment A
to this Agreement, releasing any and all claims arising out of Executive’s
employment other than enforcement of this Agreement and other than with respect
to vested rights or rights

 

27

--------------------------------------------------------------------------------


 

provided for under any equity plan, any compensation plan or any benefit plan or
arrangement of the Company or rights to indemnification under any agreement,
law, Company organizational document or policy, or otherwise.  The Company will
provide Executive with a copy of such release simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Sections 6 and 7 of this Agreement, but not later than 21 days
before (45 days before if Executive’s termination is part of an exit incentive
or other employment termination program offered to a group or class of
employees) Executive’s termination of employment.  Executive shall deliver the
executed release to the Company eight days before the date provided in
Section 7(g) of this Agreement for the payment of the termination payments and
benefits payable under Sections 6 and 7 of this Agreement.

 

(f)    Forfeiture of Outstanding Options.    The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10, all options to
purchase Common Stock granted by the Company and then held by Executive or a
transferee of Executive shall be immediately forfeited and thereupon such
options shall be cancelled. Notwithstanding the foregoing, Executive shall not
forfeit any option unless and until there shall have been delivered to him,
within six months after the Board (i) had knowledge of conduct or an event
allegedly constituting grounds for such forfeiture and (ii) had reason to
believe that such conduct or event could be grounds for such forfeiture, a copy
of a resolution duly adopted by a majority affirmative vote of the membership of
the Board (excluding Executive) at a meeting of the Board called and held for
such purpose (after giving Executive reasonable notice specifying the nature of
the grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged and
continues to engage in conduct set forth in this Section 10(f) which constitutes
grounds for forfeiture of Executive’s options; provided, however, that if any
option is exercised after delivery of such notice and the Board subsequently
makes the determination described in this sentence, Executive shall be required
to pay to the Company an amount equal to the difference between the aggregate
value of the shares acquired upon such exercise at the date of the Board
determination and the aggregate exercise price paid by Executive. Any such
forfeiture shall apply to such options notwithstanding any term or provision of
any option agreement. In addition, options granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options, shall be
subject to forfeiture in accordance with the Company’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.

 

(g)    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

11.           Governing Law; Disputes; Arbitration.

 

(a)    Governing Law.    This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to conflicts of law principles, except insofar as
federal laws and regulations and the Delaware General Corporation Law may be
applicable. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 10 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced. Anything in this Agreement to the contrary notwithstanding, the terms
of this Agreement shall be interpreted and applied in a manner consistent with
the requirements of Section 409A of the Code and the Regulations so as not to
subject Executive to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Company shall have no right to
accelerate or

 

28

--------------------------------------------------------------------------------


 

make any payment under this Agreement except to the extent such action would not
subject Executive to the payment of any tax penalty or interest under
Section 409A of the Code.  If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to Executive for any
taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to Executive as a result of the Agreement’s failure to
comply with the requirements of Section 409A of the Code and the Regulations,
the applicable payment or benefit shall be paid immediately to Executive to the
extent such payment or benefit is required to be included in income.  If
Executive becomes subject to any tax penalty or interest under Section 409A of
the Code by reason of this Agreement, the Company shall reimburse Executive on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that Executive is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by Executive to the
government.

 

(b)    Reimbursement of Expenses in Enforcing Rights.    The Company shall
promptly pay or reimburse all reasonable costs and expenses (including fees and
disbursements of counsel and pension experts) incurred by Executive or
Executive’s surviving spouse in seeking to interpret this Agreement or enforce
rights pursuant to this Agreement or in any proceeding in connection therewith
brought by Executive or Executive’s surviving spouse, whether or not Executive
or Executive’s surviving spouse is ultimately successful in enforcing such
rights or in such proceeding; provided, however, that no reimbursement shall be
owed with respect to expenses relating to any unsuccessful assertion of rights
or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous, as determined by the
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.  Any such payment or reimbursement shall be made on an after-tax
basis each calendar quarter for all costs and expenses actually incurred as
provided in this Section 11(b) and in accordance with the provisions of
Section 7(g) of this Agreement, but not later than the last day of the year in
which the expense was incurred.

 

(c)    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Fairfield, CT
by three arbitrators in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. For purposes of entering any judgment
upon an award rendered by the arbitrators, the Company and Executive hereby
consent to the jurisdiction of any or all of the following courts: (i) the
United States District Court for the District of Connecticut, (ii) any of the
courts of the State of Connecticut, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section 11(b) of this Agreement, the Company shall
bear all costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 11 and shall pay such costs and expenses
each calendar quarter in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11, Executive shall be
paid and shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

 

(d)    Interest on Unpaid Amounts.    Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank, except
as otherwise provided in Sections 5(c), 5(g) and 7(g) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

29

--------------------------------------------------------------------------------


 

12.  Miscellaneous.

 

(a)    Integration.   During the Term of this Agreement, this Agreement cancels
and supersedes any and all prior agreements and understandings between the
parties hereto with respect to the employment of Executive by the Company, any
parent or predecessor company, and the Company’s subsidiaries during the Term,
except for contracts, plans or arrangements relating to compensation, equity or
benefits under executive compensation, equity or benefit plans of the Company
and its subsidiaries. Notwithstanding the foregoing, Executive shall not
participate in the Company’s Employee Protection Plan unless the aggregate
benefits provided under such plan would exceed the aggregate benefits provided
to Executive under this Agreement upon termination of employment. Executive
shall remain entitled to any provision, right or benefit under the Employee
Protection Plan or a Change-in-Control Agreement executed by the Company and
Executive, for so long as such plan or agreement remains in effect, if and to
the extent that such provision, right or benefit in such plan or agreement is
more favorable to Executive than a corresponding provision, right or benefit
under this Agreement (or if there is no corresponding provision, right or
benefit under this Agreement).  If any provision, right or benefit under the
Employee Protection Plan or any such Change-in-Control Agreement is more
favorable to Executive than a corresponding provision, right or benefit under
this Agreement (or if there is no corresponding provision, right or benefit
under this Agreement), such provision, right or benefit under the Employee
Protection Plan or any such Change-in-Control Agreement, as the case may be,
shall be deemed included in this Agreement without any requirement to give
effect to the entirety of the Employee Protection Plan or Change-in-Control
Agreement from which such provision, right or benefit arose.  In the event that
the benefit payable under the Employee Protection Plan is more favorable to
Executive than a corresponding provision of this Agreement, the benefit
calculated in accordance with the terms of the Employee Protection Plan shall be
paid in a lump sum at the time provided in Section 7(g) of this Agreement in
lieu of installments as provided under the Employee Protection Plan.
Notwithstanding the foregoing, no payment or benefit under the Employee
Protection Plan or Change-in-Control Agreement shall be made or extended which
duplicates any payment or benefit hereunder. If and to the extent that this
Agreement may provide enhanced benefits to Executive under the SERP which
benefits are not explicitly provided for under the SERP, the SERP shall be
deemed amended by this Agreement (but only insofar as it pertains to Executive).
This Agreement constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto.
Executive shall not be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by Executive under
such prior agreements and understandings or under any benefit or compensation
plan of the Company.

 

(b)    Successors; Transferability.    The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c) or by the Company except to a successor as defined in
this Section 12(b).

 

(c)    Beneficiaries.    Executive shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.

 

(d)    Notices.    Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other

 

30

--------------------------------------------------------------------------------


 

similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

If to the Company:

 

 

 

 

 

IMS HEALTH INCORPORATED

 

 

901 Main Avenue, Suite 612

 

 

Norwalk, CT 06851

 

 

Attention: General Counsel

 

 

 

If to Executive:

 

 

 

 

 

David R. Carlucci

 

 

901 Main Avenue, Suite 612

 

 

Norwalk, CT 06851

 

 

 

 

 

Arthur Woodard, Esq.

 

 

Kaye Scholer LLP

 

 

425 Park Avenue

 

 

New York, NY 10022-3598

 

 

(212) 836-8005

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)    Reformation.    The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.

 

(f)    Headings.    The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.

 

(g)    No General Waivers.    The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

(h)    No Obligation To Mitigate.    Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.

 

(i)    Offsets; Withholding.    The amounts required to be paid by the Company
to Executive pursuant to this Agreement shall not be subject to offset other
than with respect to any amounts that are owed to the Company by Executive due
to his receipt of funds as a result of his fraudulent activity. The foregoing
and other provisions of this Agreement notwithstanding, all payments to be made
to Executive under this Agreement, including under Sections 6 and 7, or
otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

 

31

--------------------------------------------------------------------------------


 

(j)    Successors and Assigns.    This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

 

(k)    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(l)    Due Authority and Execution.    The execution, delivery and performance
of this Agreement has been duly authorized by the Company and this Agreement
represents the valid, legal and binding obligation of the Company, enforceable
against the Company according to its terms.

 

(m)    Representations of Executive.    Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 12(m),
Executive’s obligations under Section 10 of this Agreement shall survive such
termination.

 

13.  Indemnification.

 

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other agreements in effect on or immediately prior to the Effective Date
shall continue in full force and effect from the Effective Date (including all
periods after the expiration of the Term), and the Company shall also advance
expenses on a fully grossed-up and after-tax basis for which indemnification may
be ultimately claimed as such expenses are incurred to the fullest extent
permitted under applicable law, subject to any requirement that Executive
provide an undertaking to repay such advances if it is ultimately determined
that Executive is not entitled to indemnification; provided, however, that any
determination required to be made with respect to whether Executive’s conduct
complies with the standards required to be met as a condition of indemnification
or advancement of expenses under applicable law and the Company’s Certificate of
Incorporation, By-laws, or other agreement shall be made by independent counsel
mutually acceptable to Executive and the Company (except to the extent otherwise
required by law) which determination shall be subject to arbitration in
accordance with Section 11(c) of this Agreement. The standard for
indemnification or advancement of costs and expenses incurred by Executive or
Executive’s spouse in seeking to interpret this Agreement or enforce rights
pursuant to this Agreement or in any proceeding in connection therewith shall be
governed by Section 11(b) of this Agreement. After the date hereof, the Company
shall not amend its Certificate of Incorporation or By-laws or any agreement in
any manner which adversely affects the rights of the Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce any rights of the Executive to
indemnification pursuant to applicable law.  In addition, the Company will
maintain directors’ and officers’ liability insurance in effect and covering
acts and omissions of Executive during the Term and for a period of six years
thereafter on terms substantially no less favorable than those in effect on the
date of execution of this Agreement.

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed this 19th day of December, 2008.

 

32

--------------------------------------------------------------------------------


 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

/s/ Karla L. Packer

 

 

Name:   Karla L. Packer

 

 

Title:     Senior Vice President, Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David R. Carlucci

 

David R. Carlucci

 

33

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release. Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Employment Agreement with
IMS Health Incorporated as amended and restated effective January 1, 2005 (the
“Employment Agreement”), and more specifically enumerated in Exhibit 1 hereto,
by your signature below, you, for yourself and on behalf of your heirs,
executors, agents, representatives, successors and assigns, hereby release and
forever discharge the Company, its past and present parent corporations,
subsidiaries, divisions, subdivisions, affiliates and related companies
(collectively, the “Company”) and the Company’s past, present and future agents,
directors, officers, employees, representatives, successors and assigns
(hereinafter “those associated with the Company”) with respect to any and all
claims, demands, actions and liabilities, whether in law or equity, which you
may have against the Company or those associated with the Company of whatever
kind, including but not limited to those arising out of your employment with the
Company or the termination of that employment. You agree that this release
covers, but is not limited to, claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq.,
and any other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy, or otherwise; (iii) any rights you may have to equity,
compensation or benefits under the Company’s equity, compensation or benefit
plans; or (iv) your right to enforce this Release.

 

By signing this Release, you further agree as follows:

 

You have read this Release carefully and fully understand its terms;

 

You have had at least twenty-one (21) days to consider the terms of the Release;

 

You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

 

--------------------------------------------------------------------------------


 

You have been advised to seek legal counsel and have had an opportunity to do
so;

 

You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and

 

Your agreement to the terms set forth above is voluntary.

 

Name:

 

Signature:

Date:

Received by:

Date:

 

 

Attachment:  Exhibit 1

 

2

--------------------------------------------------------------------------------